Per Curiam.

As the tenancy was statutory in character, each month’s occupation of the demised premises gave rise to a separate and distinct cause of action for rent. The doctrine invoked by defendant applies only where there is a splitting of a single indivisible cause of action (Gedney v. Gedney, 19 App. Div. 407, affd. 160 N. Y. 471). Cases dealing with installments of rent or otherwise due under leases or other contracts are clearly distinguishable since they involve splitting of single *305causes of action under the leases or contracts in question. In the instant case, no splitting of a single cause of action is involved.
The judgment should be reversed, with $30 costs, and judgment directed in favor of plaintiff, with costs.
Schreiber and Hecht, JJ., concur in Per Curiam memorandum; Hofstadter, J., concurs in result.
Judgment reversed, etc.